DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 10/22/2021, in reply to the Office Action mailed 5/24/2021, is acknowledged and has been entered.  Claim 1 has been amended.  Claims 25 and 26 are newly added.  Claims 1-26 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds of rejection are set forth herein, necessitated by claim amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7, 11, 16-21, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swenson (US 8,293,214).
Swenson discloses preparation of targeted microvesicles in Example 64, in which a mixture of DSPC (16.3 mg) and DSPA (3.7 mg) and compound MST7 (0.26 µmoles) was dissolved in cyclooctane (1.6 mL) at 60 C to obtain a clear solution. This organic solution is emulsified using a high speed homogenizer for 1 minute at 8000 rpm in a PEG4000 10% aqueous solution (20 mL).  The emulsion is heated at 80 C for 1 hour under agitation and then allowed to cool at room temperature for 1 hour.  The obtained emulsion is washed once by centrifugation to eliminate the excess of the phospholipid and the separated supernatant (microdroplets) is recovered and re-suspended in twice the initial volume of a 10% PEG4000 aqueous solution.)  Emulsion is sampled into DIN8R vials (1 mL/vial). Then vials are cooled to -50 C (and freeze-dried at -25 C and 0.2 mbar during 12 hours, with a final drying step at 30 C and 0.1 mbar for 7 hours.  Vials are sealed and the lyophilized product is then exposed to an atmosphere containing 35% of perfluoro-n-butane and 65% of nitrogen.  Then vials are heated at 40 C for 16 hours in an oven. 

Claims 1-9, 11, 12, 14, 16-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US 2008/0063603).
Schneider discloses media adapted for injection into living bodies, e.g., for the purpose of ultrasonic echography and, more particularly, injectable liquid compositions comprising microbubbles or microballoons of air or physiologically acceptable gases as stable dispersions or suspensions in an aqueous liquid carrier. These compositions are 
The invention also comprises dry compositions which, upon admixing with an aqueous carrier liquid, will generate the foregoing sterile suspension of microbubbles or microballoons thereafter usable as contrast agents for ultrasonic echography and other purposes. The present invention also concerns stable dispersions or compositions of gas filled microvesicles in aqueous carrier liquids (paragraph 0020-1).
In a preferred embodiment the film forming surfactant mixture containing the preserving agent is freeze-dried under reduced pressure, permitting the restoration of the pressure above the dried powders with one of the preferred physiologically acceptable gases (i.e SF6, C4F10 or a mixture containing one of these gases). The dry formulation may then be stored under this desired gas until reconstitution with an aqueous carrier is desired. If the dry formulation has not been contacted with the desired gas during storage or otherwise, reconstitution of the dry formulation is obtained by contacting the powder with the desired gas and admixing said powder with the aqueous carrier. 
In a preferred embodiment, the film forming phospholipid surfactant(s) and a hydrophilic stabilizer are dissolved in an organic solvent along with a fatty acid preserving agent. The solution is frozen and lyophilized and then the air above the lyophilizate is replaced with the desired gas and the vials of dry formulation are sealed. An echogenic suspension of microbubbles is prepared by reconstituting the dry 
In Example 44, the procedure of Example 42 was repeated except that DPPG-H was replaced by 0.2% of one of several negatively charged phospholipids (in acid form) or fatty acids (lauric, myristic, palmitic and stearic acids).
It is noted that Example 42 recites: 100 mg of DSPC, 100 mg of DPPG-Na and 9.8 g of Macrogol 4000 (i.e. polyethylene glycol) were dissolved in 80 g of tert-butanol under reflux (82 C). Then the resulting clear solution was equitably divided into two parts in glass bottles. In one solution, 10 mg of DPPG-H was added. After complete dissolution, both two solution samples were frozen and lyophilized. 100 mg of each lyophilisate were placed in glass vials and exposed to gas SF6. The SF6 containing lyophilisates were stored at different temperatures for 1 month.
 In Example 44, the lyophilized samples were exposed to SF6 and C4F10 gases, then stored 1 month at 40 C (i.e. which is interpreted to be consistent with a heating step). Stability test was performed as before. Table 20 shows the results (backscatter coefficient %). These data show that the negatively charged phospholipids in acid form and fatty acids in general can improve the stability of the microbubbles forming lyophilisate during storage. 
	Imaging of heart and liver is taught (paragraph 0051, 0190).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US 8,293,214) in view of Schneider et al. (US 2008/0063603).
Swenson teaches preparation of targeted microvesicles in Example 64, in which a mixture of DSPC (16.3 mg) and DSPA (3.7 mg) and compound MST7 (0.26 µmoles) was dissolved in cyclooctane (1.6 mL) at 60 C to obtain a clear solution. This organic solution is emulsified using a high speed homogenizer for 1 minute at 8000 rpm in a PEG4000 10% aqueous solution (20 mL).  The emulsion is heated at 80 C for 1 hour under agitation and then allowed to cool at room temperature for 1 hour.  The obtained emulsion is washed once by centrifugation to eliminate the excess of the phospholipid and the separated supernatant (microdroplets) is recovered and re-suspended in twice the initial volume of a 10% PEG4000 aqueous solution.)  Emulsion is sampled into DIN8R vials (1 mL/vial). Then vials are cooled to -50 C (and freeze-dried at -25 C and vials are heated at 40 C for 16 hours in an oven. 
Amphiphilic components suitable for forming a stabilizing envelope of microbubbles include fatty acids (palmitic acid, etc) (paragraph 0014).  The phospholipids may include DPPE-PEG, DPPG, etc. and combinations thereof (paragraph 0017).
While Swenson does not specifically exemplify  
Schneider discloses media adapted for injection into living bodies, e.g., for the purpose of ultrasonic echography and, more particularly, injectable liquid compositions comprising microbubbles or microballoons of air or physiologically acceptable gases as stable dispersions or suspensions in an aqueous liquid carrier. These compositions are mostly usable as contrast agents in ultrasonic echography to image the inside of blood-stream vessels and other cavities of living beings, e.g., human patients and animals. Other uses however are also contemplated as disclosed hereafter. 
The invention also comprises dry compositions which, upon admixing with an aqueous carrier liquid, will generate the foregoing sterile suspension of microbubbles or microballoons thereafter usable as contrast agents for ultrasonic echography and other purposes. The present invention also concerns stable dispersions or compositions of gas filled microvesicles in aqueous carrier liquids (paragraph 0020-1).
In a preferred embodiment the film forming surfactant mixture containing the preserving agent is freeze-dried under reduced pressure, permitting the restoration of 
In a preferred embodiment, the film forming phospholipid surfactant(s) and a hydrophilic stabilizer are dissolved in an organic solvent along with a fatty acid preserving agent. The solution is frozen and lyophilized and then the air above the lyophilizate is replaced with the desired gas and the vials of dry formulation are sealed. An echogenic suspension of microbubbles is prepared by reconstituting the dry formulation with saline solution or another physiologically acceptable aqueous liquid carrier (paragraph 0406-8).
In Example 44, the procedure of Example 42 was repeated except that DPPG-H was replaced by 0.2% of one of several negatively charged phospholipids (in acid form) or fatty acids (lauric, myristic, palmitic and stearic acids).
It is noted that Example 42 recites: 100 mg of DSPC, 100 mg of DPPG-Na and 9.8 g of Macrogol 4000 (i.e. polyethylene glycol) were dissolved in 80 g of tert-butanol under reflux (82 C). Then the resulting clear solution was equitably divided into two parts in glass bottles. In one solution, 10 mg of DPPG-H was added. After complete dissolution, both two solution samples were frozen and lyophilized. 100 mg of each 
 In Example 44, the lyophilized samples were exposed to SF6 and C4F10 gases, then stored 1 month at 40 C (i.e. which is interpreted to be consistent with a heating step). Stability test was performed as before. Table 20 shows the results (backscatter coefficient %). These data show that the negatively charged phospholipids in acid form and fatty acids in general can improve the stability of the microbubbles forming lyophilisate during storage. 
	Imaging of heart and liver is taught (paragraph 0051, 0190).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a fatty acid in the microbubbles of Swenson when the teaching of Swenson is taken in view of Schneider.  Each of Swenson and Schneider are directed to phospholipid microbubbles prepared from lyosphilized phospholipid mixture.  One would have been motivated to do so, with a reasonable expectation of success, because Schneider specifically teaches that fatty acids can improve the stability of the microbubbles forming lyophilisate during storage.  It would have been further obvious to select from additionally disclosed phospholipids and combinations thereof (e.g. DPPG, DPPE-PEG, DSPC, etc.) taught to be suitable in preparation of the microbubbles in order to provide stable microbubbles for imaging.

Claims 1-7, 11, 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US 8,293,214) in view of Robinson et al. (US 9,789,210).

With regard to claims 22-24, Swenson does not specifically recite imaging heart, liver or urinary tract. 
Robinson teaches that when used in human subjects, phospholipid- -encapsulated gas microspheres and formulations thereof may be used directly (neat) or may be diluted further in a solution, including a pharmaceutically acceptable solution, and administered in one or more bolus injections or by a continuous infusion. Administration is typically intravenous injection. Imaging is then performed shortly thereafter. The imaging application can be directed to the heart or it may involve another region of the body that is susceptible to ultrasound imaging. Imaging may be imaging of one or more organs or regions of the body including without limitation the heart, blood vessels, the cardiovasculature, the liver, the kidneys and the head (column 26). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform imaging of the heart, liver or urinary tract using microbubbles prepared according to the general methods of Swenson when the teaching of Swendon is taken in view of Robinson.  Each of Swenson and Robinson are directed to gas-filled phospholipid microbubbles.  While Swenson teaches that his ultrasound contrast agents may be used for imaging at least a part of a subject, the heart, liver and urinary tract are not specifically recited.  However, it is known from Robinson that gas-filled microbubbles are known for imaging the claimed body parts, as such one of ordinary .

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618